Citation Nr: 0904846	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  94-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of VA loan guaranty 
indebtedness in the original amount of $18,069.24.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 decision of the 
Committee on Waivers and Compromises (Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Committee found that the veteran's 
actions leading to the default constituted bad faith, thereby 
precluding further consideration of waiver of recovery of the 
debt under the principle of equity and good conscience.

In July 1996 decision, the Board determined that there was 
not bad faith on the part of the veteran and remanded for 
further development and adjudication.  The Board again 
remanded this matter in May 1999 for adjudication of the 
issue of the validity of the loan guaranty indebtedness.  
Before determining whether the veteran is entitled to waiver 
of recovery of an overpayment--to include on the basis of 
principles of equity and conscience--it must be determined 
whether the debt was properly created.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 
1.911(c) (2007); VAOPGCPREC 6-98 (Apr. 24, 1998).

In a July 1999 rating determination, the RO found that the 
loan guaranty indebtedness was valid, and the veteran was 
notified of her appellate rights.  In August 1999, the 
veteran responded but did not file a notice of disagreement 
(NOD) concerning this matter.  See 38 C.F.R. § 20.201 (2008).

In April 2001, the Board issued a decision that found that 
waiver of recovery of the loan guaranty indebtedness would be 
contrary to the standard of equity and good conscience.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  In a January 
2003 Order, the Court granted the parties' Joint Motion for 
Remand of the Board's April 2001 decision.  Pursuant to the 
actions requested in the Joint Motion, the Court vacated the 
Board's decision and remanded the issue to the Board.  
Thereafter, the Board remanded this matter to the RO in July 
2004 for additional development consistent with the January 
2003 Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on this matter is warranted.  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002 & Supp. 
2007) prohibit the waiver of a debt incurred in connection 
with a loan guaranteed by VA where there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2008) precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, and, following default, there was a loss 
of the property which constituted security for the loan 
guaranteed, the request for waiver will be evaluated pursuant 
to the principles of equity and good conscience found in 38 
C.F.R. § 1.965(a) (2008).  See 38 U.S.C.A. § 5302(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 1.964(a) (2008).  As noted 
above, the Board has found that the veteran's conduct did not 
constitute fraud, misrepresentation of a material fact, bad 
faith, or a lack of good faith.  Accordingly, the Board must 
determine whether waiver of recovery of loan guaranty 
indebtedness in this case is against the principles of equity 
and good conscience.

"Equity and good conscience," is applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1) Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

(2) Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965 (2008).

In order to properly address the question of entitlement to 
waiver of recovery of loan guaranty indebtedness in this 
case, VA must have accurate and current financial 
information.  Such information is crucial when weighing the 
equities of any claim for waiver of an indebtedness.  
Unfortunately, the most recent financial status report (FSR) 
of record was submitted by the veteran in May 2001, over 
seven years ago.  Consequently, the AMC/RO must obtain 
updated financial information from the veteran before a 
determination concerning whether waiver of recovery of loan 
guaranty indebtedness is against the principles of equity and 
good conscience can be made.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  An up-to-date financial status report 
(FSR) (VA Form 20-5655) listing all 
monthly income, monthly expenses, and 
assets should be obtained from the veteran 
and associated with the claims file.  In 
completing the FSR, the veteran should be 
asked to provide written documentation or 
verification of all items contained in the 
FSR, particularly the monthly expenditures 
(i.e., rent or mortgage payment, utilities 
and heat, and other living expenses).

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


